Citation Nr: 0017626	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  00-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
an anxiety disorder.
.


REPRESENTATION

Appellant represented by:	Barabara J. Cook, Esq.











REMAND


The veteran had active duty from December 1958 to March 1970.

Service connection for an anxiety disorder was granted by the 
RO in March 1999. A 10 percent evaluation was granted 
effective October 1990. A timely notice of disagreement with 
this decision was received. A statement of the case was 
issued in March 2000. A letter dated April 6, 2000 was 
provided by the veteran's representative to be considered as 
a timely appeal. In part this letter reads ... "disagrees with 
every statement and adjudicative determination made in the 
SOC." The Board finds this missive inadequate as a 
substantive appeal. See 38 C.F.R. § 20.202 (1999).

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for an anxiety 
disorder since February 1996.  After 
securing the necessary release, the RO 
should obtain these records.

2. After the development requested above 
has been completed to the extent 
possible, the RO should again address the 
matter at issue. If the benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.
 

3.  The veteran's representative should 
be provided an opportunity to submit a 
timely substantive appeal addressing the 
issue of a rating greater than 10 percent 
for the service-connected anxiety 
disorder which complies with 38 C.F.R. 
§ 20.202.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



